Opinion by
Smith, J.;
Talcott, P. J., and Hakdin, J., concurred.
Judgment reversed and new trial ordered before another referee, costs to" abide event, unless the plaintiff will stipulate that the *88judgment be modified by striking out the sums allowed by the referee upon the two instruments dated January 7, 1869, and also by computing interest on the promissory note of April 17, 1867, at six per cent instead of seven per cent, and reducing the recovery thereon accordingly, and that in such case the judgment, as so modified, shall be affirmed, without costs of this appeal to either party as against the other.